Citation Nr: 1517418	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-21 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Eligibility for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from April 1960 to May 1962.  The Veteran died in March 2008 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the appellant submitted additional evidence following the agency of original jurisdiction's (AOJ's) most recent readjudication of her claims in the April 2013 statement of the case without a waiver of AOJ consideration.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the claimant explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the appellant's Substantive Appeal was submitted in June 2013 and the appellant has not explicitly requested AOJ consideration.  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, while the appellant's representative submitted a Statement of Representative in Appeals Case in July 2014, prior to certification to the Board, her representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case. However, the Board finds no prejudice to the appellant in proceeding with the issuance of this Remand because, following the completion of the requested development, her representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

The issue of entitlement to eligibility for the refinancing of a home loan using a VA loan has been raised by the record in June 2013 statement submitted by the appellant, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Initially, the Board finds that additional Veterans Claims Assistance Act (VCAA) notice is needed to comply with the decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), wherein it was held that, for Dependency and Indemnity Compensation (DIC) benefits - including a claim for the cause of the Veteran's death, VCAA notice must include:  (1) a statement of the disabilities, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected disability; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  As well, this letter must inform the appellant of the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The July 2008 and September 2008 VCAA letters sent to the appellant did not satisfy these requirements.  Therefore, a remand is necessary in order to afford the appellant proper VCAA notice.

Additionally, in her September 2009 notice of disagreement, the appellant identified outstanding private treatment records referable to the Veteran from Kaiser Permanente.  These records are not in the file and attempts by the AOJ to obtain them have not been made.  Therefore, upon remand, attempts to obtain these pertinent private treatment records must be made.   

Finally, the Board finds that a remand is necessary in order to obtain a VA medical opinion regarding the etiology of the Veteran's death.  In this regard, the Veteran's death certificate documents that he died in March 2008.  His cause of death was listed as acute myocardial infarction.  Hypertension and diabetes mellitus type II were listed as other significant conditions contributing to his death but not resulting in the underlying cause of death.  At the time of his death, the Veteran was service-connected for history of internal derangement, status post left knee replacement, and degenerative joint disease of the right knee, status post total knee replacement.  He was awarded a total disability rating based on individual unemployability due to such service-connected disabilities as of November 1, 1999.

The appellant asserts that the Veteran's service-connected bilateral knee disabilities, to include the medications for these service-connected disabilities, caused the Veteran to gain weight.  In turn, the weight gain restricted his activities and prevented him from exercising, which then lead to his hypertension and diabetes mellitus type II, and ultimately his death from acute myocardial infarction.  In support of her claim, the appellant submitted Internet articles in support of her claim in June 2013, which argue that physical inactivity can contribute to premature deaths.  To date, VA has not obtained a medical opinion regarding the etiology of the Veteran's death.  Accordingly, the Board finds that a VA medical opinion is needed before this claim can be decided on the merits.   

Finally, basic eligibility for certification of DEA exists if the Veteran was discharged from service under conditions other than dishonorable and died as a result of a service-connected disability.  38 C.F.R. § 3.807.  Whether the Veteran died as a result of a service-connected disability is at issue in the claim for service connection for the cause of the Veteran's death.  Thus, the claim for entitlement to DEA is inextricably intertwined with the claim for service connection for the cause of the Veteran's death.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The claim for entitlement to DEA under 38 U.S.C. Chapter 35 must therefore be remanded as well.

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a VCAA notice that notifies her that the Veteran was service-connected for history of internal derangement, status post left knee replacement, and degenerative joint disease of the right knee, status post total knee replacement, at the time of this death.  This notice must contain an explanation of the evidence and information required to substantiate a DIC claim based on a service-connected disability.  See Hupp, supra.  This notice must also provide the appellant with information concerning the effective date that could be assigned should service connection be granted, pursuant to Dingess/Hartman, supra.    

2.  Request that the appellant provide the proper authorization form so as to allow VA to obtain records pertaining to the Veteran from Kaiser Permanente.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford her an opportunity to submit any copies in his possession.

3.  After obtaining the above records, provide the record to an appropriate VA examiner for an opinion regarding whether the Veteran's service-connected bilateral knee disabilities caused or contributed to his death.  Inform the VA physician that the Veteran was only service-connected for d history of internal derangement, status post left knee replacement, and degenerative joint disease of the right knee, status post total knee replacement, during his lifetime.  The entire record should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The VA examiner is asked to provide medical opinions on the following:

a) Is it at least as likely as not that the Veteran's service-connected bilateral knee disabilities, to include any medications taken for these disabilities, were an immediate or underlying cause of his death?

b) Is it at least as likely as not that the Veteran's service-connected bilateral knee disabilities, to include any medications taken for these disabilities, were etiologically related to the cause of his death?

c) Is it at least as likely as not that the Veteran's service-connected bilateral knee disabilities, to include any medications taken for these disabilities, were a contributory cause of his death (i.e., contributed substantially or materially to the cause of the Veteran's death, combined to cause the Veteran's death, or aided or lent assistance to the production of death)?

d) Is it at least as likely as not that any of the following disorders were incurred in or caused by the Veteran's active military service?
i. Diabetes mellitus type II?
ii. Hypertension?
iii. Myocardial infarction?

e) Is it at least as likely as not that any of the following disorders were caused by the Veteran's service-connected bilateral knee disabilities, to include any medications taken for these disabilities?  
i. Diabetes mellitus?
ii. Hypertension?
iii. Myocardial infarction?

f) Is it at least as likely as not that any of the following disorders were aggravated (permanently worsened beyond the normal progression) by the Veteran's service-connected bilateral knee disabilities, to include any medications taken for these disabilities?
i. Diabetes mellitus?
ii. Hypertension?
iii. Myocardial infarction?

g) If the answer to question (d), (e), or (f) is yes, then please address questions (a) through (c) for that disorder, to include the medications taken for that disorder.

In forming his or her opinion, the examiner is asked to consider the appellant's lay statements regarding the progression of the cause of the Veteran's death, to include the Internet articles submitted by her.  Specifically, the appellant asserts that the Veteran's service-connected bilateral knee disabilities, to include the medications for these service-connected disabilities, caused the Veteran to gain weight.  The weight gain restricted his activities and prevented him from exercising, which then lead to his hypertension and diabetes mellitus type II, and ultimately his death from acute myocardial infarction.  Comment on the appellant's statements from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.

4.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claims on appeal based on the entirety of the evidence of record.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

